[Cite as Gen. Elec. Credit Union v. Meadows, 2015-Ohio-5480.]
               IN THE COURT OF APPEALS
           FIRST APPELLATE DISTRICT OF OHIO
                HAMILTON COUNTY, OHIO



GENERAL          ELECTRIC CREDIT :                        APPEAL NO. C-150230
UNION, f.k.a. GENERAL ELECTRIC                            TRIAL NO. A-1308506
EVENDALE EMPLOYEES FEDERAL :
CREDIT UNION,
                                 :                             O P I N I O N.
      Plaintiff-Appellee,
                                 :
  vs.
                                 :
SHARON K. MEADOWS,
                                 :
     Defendant-Appellant.
                                 :
  and,
                                 :
ESTATE OF MIRIAM MEDOW, et al.,
     Defendants.                 :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: December 30, 2015


Statman, Harris, & Eyrich, LLC, and William B. Fecher, for Plaintiff-Appellee,

Montgomery, Rennie & Johnson, LPA, Elaine M. Stoll and Ralph E. Burnham, for
Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                           OHIO FIRST DISTRICT COURT OF APPEALS



S TAUTBERG , Judge.

       {¶1}   This appeal arises from a summary-judgment order issued in a foreclosure

action. Defendant-appellant Sharon K. Meadows and plaintiff-appellee General Electric

Credit Union (“G.E.”) moved the trial court for summary judgment on the issue of

whether Meadows’s dower interest in the subject property or G.E.’s mortgage lien had

priority in the underlying foreclosure action. The trial court determined that G.E.’s

mortgage lien had priority. It therefore overruled Meadows’s motion and granted G.E.’s.

Meadows now appeals that order. At the time of Meadows’s appeal, the foreclosure

action was still pending in the trial court. Before reaching the merits of Meadows’s

appeal, we must determine whether we have jurisdiction in this matter.

       {¶2}   This court has “such jurisdiction as may be provided by law to review and

affirm, modify, or reverse judgments or final orders of the courts of record inferior to the

court of appeals within the district * * * .” Article IV, Section 3(B)(2), Ohio Constitution.

Where, as here, we are faced with an appeal from an order that does not dispose of all

claims against all of the parties, we must (1) determine whether the order is “final”

within the meaning of R.C. 2505.02, and, if it is, we must (2) determine whether the

requirements of Civ.R. 54(B) have been met. Sullivan v. Anderson Twp., 122 Ohio St.3d

83, 2009-Ohio-1971, 909 N.E.2d 88, ¶ 10; Walburn v. Dunlap, 121 Ohio St.3d 373,

2009-Ohio-1221, 904 N.E.2d 863, ¶ 13; Denham v. New Carlisle, 86 Ohio St.3d 594,

596, 716 N.E.2d 184 (1999); Noble v. Colwell, 44 Ohio St.3d 92, 97, 540 N.E.2d 1381

(1989); compare Welsh Dev. Co. v. Warren Cty. Regional Planning Comm., 128 Ohio

St.3d 471, 2011-Ohio-1604, 946 N.E.2d 215, ¶ 14 (holding that when the right to appeal

is conferred by statute, an appeal can be perfected only in the manner prescribed by the

applicable statute.)




                                             2
                          OHIO FIRST DISTRICT COURT OF APPEALS



                                Finality Under R.C. 2505.02

       {¶3}   In Queen City S. & L. Co. v. Foley, 170 Ohio St. 383, 165 N.E.2d 633

(1960), the Supreme Court held that “[i]n a mortgage foreclosure action, a journalized

order determining that the mortgage constitutes the first and best lien upon the subject

real estate is a judgment or final order from which an appeal may be perfected.” Id. at

syllabus (emphasis added). While at first glance this holding appears to control the

jurisdictional issue in this case, Queen City addressed only the matter of finality under

R.C. 2505.02. Civ.R. 54(B) certification was not at issue in that case. Further, Queen

City was decided prior to the series of cases, cited above, that require us to consider

whether the requirements of both R.C. 2505.02 and Civ.R. 54(B) have been met to

properly perfect an appeal. We therefore find that Queen City disposes only of the issue

that the order before us is “final” under R.C. 2505.02. See id. at 385-387. We must also

analyze whether the court’s order met the requirements of Civ.R. 54(B). See Sullivan;

Walburn; Denham; Nobel.

                                          Civ.R. 54(B)

       {¶4}   The general purpose of Civ.R. 54(B) is to balance the policy against

piecemeal appeals with the possible injustice sometimes created by the delay of appeals.

Alexander v. Buckeye Pipe Line Co., 49 Ohio St.2d 158, 160, 359 N.E.2d 702 (1977).

Civ.R. 54(B) provides:

       When more than one claim for relief is presented in an action * * *, the

       court may enter final judgment as to one or more but fewer than all of

       the claims or parties only upon an express determination that there is no

       just reason for delay. In the absence of a determination that there is no

       just reason for delay, any order * * * which adjudicates fewer than all the

       claims or the rights and liabilities of fewer than all the parties, shall not



                                             3
                           OHIO FIRST DISTRICT COURT OF APPEALS



       terminate the action as to any of the claims or parties, and the order or

       other form of decision is subject to revision at any time before the entry

       of judgment adjudicating all the claims and the rights and liabilities of

       all the parties.

       {¶5}    Thus, the appealability of a final order disposing of fewer than all of the

claims in an action is a determination that must be made by the trial court. See IBEW

Local Union No. 8 v. Vaugh Industries, LLC, 116 Ohio St.3d 335, 2007-Ohio-6439, 879

N.E.2d 187, ¶ 8 (holding that a trial court may not bypass the requirement to include the

express language of Civ.R. 54(B) simply by designating an order as final). In deciding

that there is “no just reason for delay,” the trial court makes the determination that an

interlocutory appeal is consistent with the interests of sound judicial administration, i.e.,

that an immediate appeal will lead to judicial economy. Wisintainer v. Elcen Power

Strut Co., 67 Ohio St.3d 352, 617 N.E.2d 1136 (1993), syllabus.             A Civ.R. 54(B)

certification that “there is no just reason for delay” therefore can “transform a final order

into a final appealable order.” Id. at 355.

                          No Certification, No Jurisdiction

       {¶6}    Here, the trial court did not certify its order under Civ.R. 54(B). And all of

the claims as to all of the parties in this case have not yet been determined. We therefore

hold that this appeal has not been perfected, and that we are without jurisdiction in this

matter. In so holding, we overrule Bank of Am., N.A. v. Omega Design/Build Group,

LLC, 1st Dist. Hamilton No. C-100018, 2011-Ohio-1650 to the extent that it conflicts

with this opinion.
                                                                          Appeal dismissed.


CUNNINGHAM, P.J., and FISCHER, J. ., concur.




                                              4
                          OHIO FIRST DISTRICT COURT OF APPEALS


Please note:
       The court has recorded its own entry this date.




                                             5